                                                        DIRECT DIAL    929.294.2536
                                                        DIRECT EMAIL gtenzer@kaplanhecker.com




                                                                      March 27, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                      Re:    Feibleman v. The Trustees of Columbia University in the City of
                             New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

       We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned action. In accordance with Rule 2.C of Your Honor’s
Individual Practices in Civil Cases, we write jointly with Plaintiff to request that Your Honor
extend the upcoming discovery deadlines in this action.

       On March 13, 2020, Plaintiff filed a Motion for Leave to Amend the Complaint. (ECF 98.)
On March 17, 2020, given the current COVID-19 situation and the unique challenges of the
pandemic, Your Honor approved the parties’ joint request to extend the briefing schedule for that
motion. (ECF 100.) The Motion for Leave to Amend the Complaint will now be fully briefed as
of April 20, 2020.

       In light of the extended briefing schedule for the Motion for Leave to Amend the Complaint
and the ongoing difficulties posed by the COVID-19 pandemic, the parties write to request that
the Court adjourn the following deadlines:

           •   All Fact Discovery, currently set for May 1, 2020;
           •   The Next Pre-Trial Conference, currently set for May 1, 2020; and
           •   All Expert Discovery, currently set for July 1, 2020.

This is the second request for the adjournment of these deadlines; the Court approved the first
request for an extension on September 4, 2019. (ECF 68.)
                                                                                                    2

        Given the pending Motion for Leave to Amend the Complaint and the difficulties in
assessing how the COVID-19 pandemic will impact the parties’ ability to take discovery, the
parties are reluctant to propose new deadlines at this time. Instead, the parties request that the
current deadlines be adjourned and that the parties be permitted to file a joint letter with a proposed
schedule no later than two weeks following the entry of the Court’s decision on the Motion for
Leave to Amend the Complaint. In the interim, the parties will continue to diligently exchange
document and written discovery.

       Your Honor’s attention to this matter is greatly appreciated.

                                                       Respectfully submitted,



                                                       Gabrielle E. Tenzer


cc: Counsel of Record
